Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-1821

                   NICOLAS NOGUERAS-CARTAGENA,

                        Plaintiff, Appellant,

                                     v.

                       UNITED STATES, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]


                                  Before

                      Boudin, Chief Judge,
               Lipez and Howard, Circuit Judges.




     Lixandra Osorio Felix on brief for appellant.
     Peter D. Keisler, Assistant Attorney General, Phyllis J.
Pyles, Director, Torts Branch, and Matthew L. Zabel, Deputy
Associate Attorney General, United States Department of Justice.


                             March 22, 2005
             Per Curiam.     Appellant, Nicolas Nogueras-Cartagena,

filed two lawsuits based largely on the same nexus of fact: an

earlier suit, the dismissal of which we affirmed in Nogueras-

Cartagena v. United States Dept. of Justice, 75 Fed. Appx. 795, 798

(1st Cir. 2003) (per curiam) (Nogueras-Cartegena I), and a later

suit, the dismissal of which is now before us on appeal.        The

differences between this and the earlier case are few.

             In the earlier case, appellant sought money damages

pursuant to the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§

1346(b) & 2671-80, and Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971), from the United States

and several individuals, including a United States Attorney, a

Federal Bureau of Investigation agent, an Internal Revenue Service

agent, and two Assistant United States Attorneys.    Here, appellant

again seeks money damages from the United States and various

individuals pursuant to the FTCA and Bivens1, but he has also filed

claims pursuant to 26 U.S.C. § 7433 for improper tax collection.

Moreover, the individual defendants have, for the most part,

changed; as they now are five IRS employees, only one of whom was

named in the prior civil action.2




     1
      We note that appellant has not adequately raised any argument
on appeal with respect to the dismissal of his Bivens claims, and
we therefore do not further consider the Bivens claims.
     2
         Jose E. Gonzalez was named in the earlier case.

                                  -2-
                                 BACKGROUND

            The    following    is    a    brief     summary      of    appellant's

allegations, which must be accepted as true for the purposes of

this appeal.      TAG/ICIB Servs., Inc. v. Pan Am Grain Co., Inc., 215

F.3d 172, 175 (1st Cir. 2000).

            The    earlier    case   arose      in   the   wake    of    the   failed

prosecution of appellant, then a prominent politician in Puerto

Rico, on charges relating to tax fraud and violations of the Ethics

in Government Act.        After the government had given up on the

prosecution,      the   IRS    allegedly        negligently       and    maliciously

persisted in attempting to collect taxes from appellant. Appellant

bases the instant lawsuit upon both the failed prosecution and the

tax     collection.      On    January     4,     2000,    appellant      filed    an

administrative claim with the IRS.           Less than six months later, on

June 21, 2000, he filed a complaint in the United States District

Court for the District of Puerto Rico, thereby commencing the

earlier federal court case.

            On October 30, 2000, the IRS denied the administrative

claim.

            After filing the earlier federal court case, but prior to

its dismissal, appellant commenced the instant federal court case

by filing a separate complaint in the district court on February 8,

2002.     The following week, he filed motions in both cases to

consolidate the instant case with the earlier one.                      The district


                                      -3-
court judge assigned to the earlier case (Dominguez, J.), denied

the motion.    The earlier case would be dismissed with prejudice

later that year.

            On April 25, 2002, the United States moved to dismiss the

instant case for lack of jurisdiction and for failure to state a

claim, and it moved to substitute itself as a party for the

individual defendants.      On June 20, 2002, the district court

granted the motion to substitute and terminated the individuals as

parties.    On July 7, 2002, appellant filed an opposition to the

motion to dismiss.   On April 10, 2003, the United States replied to

the opposition.    On March 31, 2004, the district court dismissed

the case.    Thereafter, appellant filed a timely notice of appeal.

                              DISCUSSION

            The issues here are purely legal, so we review them de

novo.    Gonzalez v. United States, 284 F.3d 281, 287 (1st Cir.

2002).

            As in Nogueras-Cartegena I, "[w]e have carefully perused

the record and find no reason to disturb the district court's

rulings" and affirm substantially on the basis of the district

court's opinion--Nogueras-Cartagena v. United States, 321 F. Supp.

2d 265 (D.P.R. Mar. 31, 2004)--adding only a few brief comments.

75 Fed. Appx. at 797.




                                 -4-
          A.     The FTCA Claims

          First, we conclude the district court correctly dismissed

the FTCA claims, but we add the following to respond to two

alternative    arguments   the   district   court   did   not   address.

Nogueras-Cartagena, 321 F. Supp. 2d 270-71.

          First, appellant argues, as he did below, that we should

consider the filing of his earlier federal court case, rather than

the filing of this federal court case, as the basis for satisfying

the procedural requirement that a tort claim against the United

States shall be forever barred unless a suit is filed in federal

court3 "within six months after the date of mailing . . . of notice

of final denial of the claim by the agency to which it was

presented."    28 U.S.C. § 2401(b) (2000); Gonzalez-Bernal v. United

States, 907 F.2d 246, 248 (1st Cir. 1990).           To be sure, the

district court correctly concluded that the instant federal court

case was begun well after section 2401(b)'s six-month deadline; as

the administrative claim was denied on October 30, 2000, and the

federal court case was filed on February 8, 2002.               Nogueras-

Cartagena, 321 F. Supp. 2d at 270-71.        Appellant argues in the

alternative, however, that the instant federal court case should

relate back to the filing of his earlier federal court case on June

21, 2000, which he contends would satisfy section 2401(b).             As



     3
      As a shorthand for the suit filed in the federal court, we
are here using the term "federal court case."

                                   -5-
appellant's reliance on this earlier filing is misplaced, we need

not decide whether, generally speaking, an entirely different

federal court case could satisfy the requirements of section

2401(b).

            We held in Nogueras-Cartagena I that the filing of this

earlier    federal    court   case,    itself,   ran   afoul   of   statutory

requirements.        75 Fed. Appx. at 797.        In addition to section

2401(b), tort claims against the government are subject to 28

U.S.C. § 2675(a), which provides that one must either await final

denial of a claim by an administrative agency or must wait for six

months    after   the    filing   of   the   administrative    claim   before

instituting a tort claim against the United States by filing a

federal court case. We concluded that appellant failed to meet the

requirements of section 2675(a) because he filed his federal court

case approximately five months and two weeks after he filed the

administrative claim but before final denial of the administrative

claim by the IRS.       Nogueras-Cartagena I, 75 Fed. Appx. at 797.

            This prior holding illustrates appellant is pressing a

non sequitur, as he attempts to render the current filing proper by

having it stand in the shoes of an earlier improper filing.             That

is, even if his reliance upon the filing of the earlier federal

court case would survive section 2401(b), it would run afoul of

section 2675(a).        Accordingly, the argument does not advance his

cause, and we reject it.


                                       -6-
          Second, we address appellant's argument that he did not

receive "final denial" of his administrative claim pursuant to

section 2675(a) until the IRS issued a "final determination of the

administrative claim" on January 9, 2002.      Accordingly, he argues,

January 9, 2002 should serve as the date upon which to begin the

six-month limitations period, and therefore the filing of his

complaint on February 8, 2002 would have been timely. As appellant

failed to raise this argument below, it is forfeited.         Teamsters,

Chauffeurs,   Warehousemen   and   Helpers   Union,   Local   No.   59   v.

Superline Transp. Co., 953 F.2d 17, 21 (1st Cir. 1992) ("If any

principle is settled in this circuit, it is that, absent the most

extraordinary circumstances, legal theories not raised squarely in

the lower court cannot be broached for the first time on appeal.").

          Even had he preserved the argument for appeal, it would

not have been successful.      The so-called "final determination"

(actually entitled "Notice of Determination Concerning Collection

Action(s) Under Section 6320 and/or 6330") does not have anything

to do with appellant's administrative claim, which appellant used

to commence the earlier lawsuit for alleged torts committed by the

federal government and its agents in connection with the failed

criminal prosecution of appellant.       Rather, the notice indicates

merely that the IRS had reached a determination concerning whether

the lien and levy on appellant was appropriate for the efficient




                                   -7-
collection of taxes.       Thus, it cannot be considered "final denial"

of his administrative claim pursuant to section 2675(a).

          B.        The Section 7433 Claims

          Second, we conclude the district court properly dismissed

the section 7433 claims for wrongful tax collection.                   Nogueras-

Cartagena,    321    F.   Supp.    2d    at    271-72.    The    district   court

apparently concluded that appellant's wrongful tax collection suit

was more appropriately a suit for wrongful tax assessment and

therefore evaluated whether appellant met the filing guidelines for

wrongful tax assessment claims.                Id.   The court concluded that

since appellant failed to fulfill the jurisdictional requirements

for wrongful assessment claims (which require the filing of a

refund and the payment of the assessment before bringing suit), his

claim should be dismissed for lack of jurisdiction.                See 26 U.S.C.

§§ 7422(a) & (g)(1)(A).           Appellant maintains, however, that his

suit is for wrongful collection.              We write here only to dispel any

contention that the result would be any different had his claims

been accepted as claims for wrongful tax collection.

             Much like FTCA claims, section 7433 claims may only be

brought   after      exhaustion     of    administrative        remedies.     The

exhaustion requirements under section 7433 are governed by 26

C.F.R. § 301.7433-1.       Among these requirements are that claimants

mark their claims with attention to particular individuals and

identify the grounds for relief, the injuries incurred, and the


                                         -8-
dollar value of each claim.       26 C.F.R. § 301.7433-1(e).               There is

no    indication    that   appellant   has    complied      with    these    filing

guidelines.      There is no copy of the administrative claim in the

record4,   and     appellant   fails   in    his    brief    to    discuss    these

requirements at all.       Indeed, the district court stated that it is

"undisputed" that appellant has not met the prerequisites of

section 7433.       Accordingly, he has not established jurisdiction,

and the complaint was properly dismissed. Murphy v. United States,

45 F.3d 520, 522 (1st Cir. 1995) (stating, "the party invoking the

jurisdiction of a federal court[,] carries the burden of proving

its   existence");     Nogueras-Cartagena      I,    75     Fed.   Appx.     at   798

(failure to exhaust administrative remedies is a jurisdictional

defect).

            Affirmed.




       4
      We note that we were able to retrieve a copy of the
administrative claim from the record of Nogueras-Cartagena I.
Having reviewed it, we conclude it concerns only the alleged torts
committed in connection with the government's failed prosecution of
appellant and therefore does not support the wrongful tax
collection claims.

                                       -9-